  Case Case
       7:19-cv-00055-EKD
          Case             Document
             3:15-md-02672-CRB
                MDL No. 2672        12 2673
                              Document
                                DocumentFiled 06/06/19
                                           6364Filed
                                                   Filed  Page 1Page
                                                      06/05/19
                                                         06/06/19 ofPage
                                                                     3 1Pageid#:
                                                                        of13of 3 567



                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION


IN RE: VOLKSWAGEN “CLEAN DIESEL” MARKETING,
SALES PRACTICES, AND PRODUCTS LIABILITY LITIGATION                                         MDL No. 2672


                                         TRANSFER ORDER


        Before the Panel: Plaintiff in the Feinman action pending in the Western District of Virginia
and listed on the attached Schedule A moves under Panel Rule 7.1 to vacate the Panel’s order
conditionally transferring his action to MDL No. 2672. Volkswagen Group of America, Inc. (VW)
opposes the motion.

         After considering the argument of counsel, we find this action involves common questions of
fact with the actions previously transferred to MDL No. 2672, and that transfer under 28 U.S.C. § 1407
will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
litigation. Transfer is warranted for the reasons set out in our order directing centralization. In that
order, we held that the Northern District of California was an appropriate Section 1407 forum for actions
sharing factual questions regarding the role of VW and related entities in equipping certain 2.0 and 3.0
liter diesel engines with software allegedly designed to engage emissions controls only when the
vehicles undergo official testing, while at other times the engines emit nitrous oxide well in excess of
legal limits. See In re: Volkswagen “Clean Diesel” Mktg., Sales Pracs., and Prods. Liab. Litig., 148
F. Supp. 3d 1367 (J.P.M.L. 2015). This action involves allegations related to the “clean diesel” scandal,
given that plaintiff represented numerous participants in one of the class settlements reached in the MDL
and now seeks to recover attorney fees from VW. Without doubt, this action falls within the MDL’s
ambit.

        Plaintiff argues, in part, against transfer that federal courts lack jurisdiction over his action.
Plaintiff can present his motion for remand to the transferee judge.1 See, e.g., In re: Ivy, 901 F. 2d 7,
9 (2nd Cir. 1990); In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
48 (J.P.M.L. 2001).

        Plaintiff also argues that his action to recover attorney fees is unique and should not be
transferred. Despite any potentially unique claims, transfer of the action is consistent with the initial
transfer order in this docket, in light of the action’s genesis in the diesel emissions fraud. Where, as
here, “common factual issues exist, . . . the presence of different legal theories among the subject actions

    1
      Panel Rule 2.1(d) expressly provides that the pendency of a conditional transfer order does not
 limit the pretrial jurisdiction of the court in which the subject action is pending. Between the date
 a remand motion is filed and the date that transfer of the action to the MDL is finalized, a court
 generally has adequate time to rule on a remand motion if it chooses to do so.
  Case Case
       7:19-cv-00055-EKD
          Case             Document
             3:15-md-02672-CRB
                MDL No. 2672        12 2673
                              Document
                                DocumentFiled 06/06/19
                                           6364Filed
                                                   Filed  Page 2Page
                                                      06/05/19
                                                         06/06/19 ofPage
                                                                     3 2Pageid#:
                                                                        of23of 3 568



                                                  -2-

is not a bar to centralization.” In re: Bank of New York Mellon Corp. Foreign Exch. Transactions Litig.,
857 F. Supp. 2d 1371, 1372 (J.P.M.L. 2012). Defendant also argues that the most efficient way to
proceed with Feinman is to transfer the action and allow Judge Breyer to effectuate his recent ruling
granting VW’s motion to enforce the MDL settlement. Plaintiff did not respond to this assertion.

       IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the
Northern District of California and, with the consent of that court, assigned to the Honorable Charles
R. Breyer for inclusion in the coordinated or consolidated pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                        Sarah S. Vance
                                                             Chair

                                      Lewis A. Kaplan                     Ellen Segal Huvelle
                                      R. David Proctor                    Catherine D. Perry
                                      Karen K. Caldwell                   Nathaniel M. Gorton




                                                                    I hereby certify that the annexed
                                                                  instrument is a true and correct copy
                                                                    of the original on file in my office.

                                                              ATTEST:
                                                              SUSAN Y. SOONG
                                                              Clerk, U.S. District Court
                                                              Northern District of California


                                                                   by:
                                                                             Deputy Clerk
                                                                   Date: 06 June 2019
 Case Case
      7:19-cv-00055-EKD
         Case             Document
            3:15-md-02672-CRB
               MDL No. 2672        12 2673
                             Document
                               DocumentFiled 06/06/19
                                          6364Filed
                                                  Filed  Page 3Page
                                                     06/05/19
                                                        06/06/19 ofPage
                                                                    3 3Pageid#:
                                                                       of33of 3 569



IN RE: VOLKSWAGEN “CLEAN DIESEL” MARKETING,
SALES PRACTICES, AND PRODUCTS LIABILITY LITIGATION                      MDL No. 2672


                                     SCHEDULE A

           Western District of Virginia

     FEINMAN v. VOLKSWAGEN GROUP OF AMERICA, INC., C.A. No. 7:19-55
